Title: From John Adams to Josiah, III Quincy, 21 February 1812
From: Adams, John
To: Quincy, Josiah, III



Mr Quincy
Quincy February 21st 1812.

I thank you for your speech, in relation to Maritime protection, and much more for making it. It is the speech of a Man, a Citizen, and a States-man. It is neither Hyperbole nor flattery in me to say it is the most important Speech ever uttered in that House since 1789. I care not a Farthing, whom I offend by this declaration. But I am puzzled and confounded to see that not one Member from New England has been found to second or support you. It is not less surprizing that not a Member from the two vast States of New-York or Pensylvania, has said a word to assist you—I could give a specious account of this, from motives the meanest, and basest, and most disgraceful to human nature; but none at all from any manly, generous, and natural source; and therefore I will not attempt any solution of the Theorem—Again I say I thank you
John Adams.PS. Piscemur, Venemur,  Ut Olim